UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7407


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORON RASHAD MCCAIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.    Graham C. Mullen,
Senior District Judge. (3:98-cr-00298-GCM-4)


Submitted:   January 22, 2013             Decided: January 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coron Rashad McCain, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Coron Rashad McCain appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.      United States v. McCain, No. 3:98-cr-00298-GCM-

4 (W.D.N.C. Aug. 6, 2012).            We deny McCain’s motions for the

appointment     of   counsel    and   for    a   transcript     at    Government

expense.    We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented    in   the    materials

before   this   court   and    argument     would   not   aid   the   decisional

process.



                                                                        AFFIRMED




                                       2